Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of a testing system for load test measuring a shaft resistance and a base resistance of a foundation element without embedding a jack assembly within the foundation element, as presented in the independent claims 1 or 19.  Major emphasis is being placed upon the provision of a loading sources, on top of the foundation, and the provision of various plates in specific location and with specific configuration.  Mainly bottom loading plate, base bearing plate, shaft bearing plate, top loading plate, along with specifics of a base mobilizer bar,+++ in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

The closest art are Aurora et al., U.S. Patent No. 4081992, which discloses an apparatus for load testing foundation shafts, and teaching a interconnecting a plurality of high strength bar member from a base plate in a concrete.  Aurora et al not only uses a hydraulic jack, he does not  teach the use of various plates.  Another close art is Reinert, Sr. U.S. Patent No. 6363776, which discloses a pile testing reaction anchor by applying a static compressive force on a group of piles to be tested for load bearing capacity, and receiving an equal and opposite reaction force on an I-beam, providing at least two reaction anchor assemblies on opposite sides of the pile,  Reinert also has the similar deficiency by using a hydraulic jack, and not showing any of the various plates

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, April 01, 2021